DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sagata, US Patent Application Publication No. 2015/0371672 (hereinafter referred to as Sagata).  
Regarding claims 1-10, Sagata discloses a fluoropolyether compound having a number average molecular weight ranging from 500 to 2000 (as recited in claim 7) 

    PNG
    media_image1.png
    188
    432
    media_image1.png
    Greyscale

formula (1) of Sagata reads on formula (1) of the instant claims as:
R1 of Sagata can be an amide bond which reads on R1 of formula (1) of claim 1 and the other R1 can be alkoxyl having 1 to 4 carbon atoms reading on R5 of claim 1 and reads on claims 2 and 5.

    PNG
    media_image2.png
    20
    177
    media_image2.png
    Greyscale
 of Sagata reads on R2-CH2- of formula (1) of claim 1 and reads on claim 3. 
R2 of Sagata is discussed above and reads on R3 of formula (1) of claim 1 and reads on claim 6.  
-CH2-O-CH2CH(OH)CH2-OC6H4- of Sagata reads on CH2-R4 of formula (1) claim 1 and reads on claim 4.     
The difference between claim 1 and Sagata is that Sagata does not disclose a specific embodiment meeting the limitations of formula (1) of claim 1.  

Furthermore, it is the position of the examiner that any discrepancy in structure between Sagata and formula (1) would not lead to any functional difference and that the claimed structures and those taught by Sagata are structural similarities.  
Structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus. See also In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968) (A claim to a compound was rejected over a patent to De Boer which disclosed compounds similar in structure to those claimed (obvious homologs) and a process of making these compounds).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Sagata et al., US Patent Application Publication No. 2013/0209837 discloses a fluoropolyether compound having an amide end group for use in magnetic recording mediums.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/
Primary Examiner, Art Unit 1771